Filed 11/14/22 Save North Petaluma River and Wetlands v. City of Petaluma CA1/3
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified fo r publi-
cation or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or or-
dered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                  DIVISION THREE


SAVE NORTH PETALUMA RIVER
AND WETLANDS et al.,
                                                                       A163192
          Petitioners and Appellants,
v.                                                                     (Sonoma County
CITY OF PETALUMA et al.,                                               Super. Ct. No. SCV-266157)
          Respondents,


J. CYRIL JOHNSON INVESTMENT
CORPORATION,
      Respondent and Real Party in
Interest.




          This is a mandate proceeding to review an agency’s decision for
compliance with the California Environmental Quality Act (CEQA) (Pub.
Resources Code, § 21000 et seq.1) At issue is the decision of the City of
Petaluma (the City) to certify the environmental impact report (EIR) for a
180-unit apartment complex in Petaluma proposed by real party in interest J.
Cyril Johnson Investment Corporation (JCJIC). Save North Petaluma River

1     All further statutory references are to this code unless otherwise
indicated.
                                                                 1
and Wetlands and Beverly Alexander (petitioners) appeal the trial court’s
decision upholding the City’s certification of the EIR. We shall affirm.
                   Factual and Procedural Background
      In 2003, JCJIC proposed the development of a 312-unit apartment
complex called the “Sid Commons Apartment Project,” which would be
located in Petaluma on roughly 15.45 acres of vacant land along the
Petaluma River at the northern end of Graylawn Avenue (the Project). The
site of the Project includes grasses, wetlands, oaks, and other vegetation. In
July 2007, the City published the “Notice of Preparation” for the Project. The
environmental consultant expected that a Draft EIR could be completed in
approximately five months.
      In May 2008, shortly after the City began work on the Draft EIR, the
City adopted General Plan 2025.2 To conform to General Plan 2025, JCJIC
submitted its Project application as a smaller 278-unit complex and also
revised the Project to include river terracing.
      In October 2015, the City began meeting with regulatory agencies to
solicit their input on the Project. After conducting site visits, the California
Department of Fish and Wildlife, the Regional Water Quality Control Board,
and the National Oceanic and Atmospheric Administration Fisheries Service


2      General Plan 2025 included the following revisions to the previous
General Plan: (1) increase of the allowable residential density at the site;
(2) addition of Policy 1-P-2, providing for infill development at equal or higher
density and intensity than surrounding uses; (3) addition of the Project Site
to the Land Inventory of Opportunity Sites in the Housing Element of the
General Plan; (4) addition of Policy 8-P-30, which requires the set back of
new development at least 200 feet from the centerline of the Petaluma River;
and (5) addition of Policy 8-P-28, which called for the “ ‘construction of a flood
terrace system to allow the [Petaluma] River to accommodate a 100-year
storm event within a modified River channel, to the extent feasible given
existing physical and natural constraints.’ ”
                                        2
all provided feedback on the issues they believed the EIR should address. In
view of General Plan 2025 and the agency feedback, a “Habitat Mitigation
Monitoring Plan” was created in order to: address habitat replacement and
mitigation for impacts caused by the general plan’s requirement for river
terracing; preserve existing native riparian “ ‘high value’ ” habitat where
practicable; increase the acreage of aquatic habitat within the Project site;
increase the functions and values of the existing habitat; and improve flood
capacity of the Petaluma River. The monitoring plan was incorporated into
the “Biological Resources” chapter of the Draft EIR.
      On March 1, 2018, the City published the Draft EIR for public review
and comment. JCJIC provided various consultant studies regarding
environmental impacts, including a March 2004 report by Wetlands Research
Associates, Inc. (WRA) of so-called “Special Status Species” (the 2004 WRA
Special Status Species Report or the 2004 WRA Report). In April 2018, the
Planning Commission considered the Draft EIR and took public comment
that included concerns from neighboring residents regarding traffic impacts
to Graylawn Avenue and neighboring streets, impacts to the floodplain, and
decreased quality of life for the neighborhood. The commission provided
feedback on the Draft EIR and offered comments to address the intense
density of the Project and to provide for an appropriate buffer between the
Project and the riparian corridor.
      On May 21, 2018, the City Council held a hearing on the Draft EIR.
City staff and the EIR consultant presented the Draft EIR, summarized the
public comment, and reported on the outcome of the Planning Commission
hearing. The council considered the public comment, which reiterated
concerns about the impact of increased traffic on neighboring streets and
decreased quality of life for the neighborhood. Commenters were also


                                       3
concerned about impacts to flooding, the floodplain, hydrology, wetlands, the
Petaluma River, wildlife, trees, and access to the proposed river trail. City
Council members provided comment and requested supplemental
documentation, noting concerns about the hydrology analysis, noise
modeling, and traffic data. Although the council authorized preparation of a
final EIR, a majority of its members expressed a preference for a refined
concept that would reduce density, minimize traffic impacts, provide an
enhanced buffer between the proposed development and the riparian
corridor, and minimize impacts to mature trees and wetland features.
      In October 2019, the City issued its “Response to Comments/Final
Environmental Impact Report” (Final EIR). In response to the significant
environmental conclusions raised in the Draft EIR and the comments from
public agencies and the public, JCJIC proposed a revised version of the
Project that would further reduce the proposed complex from 278 units to 205
units; reduce the height of certain residential buildings from three to two
stories; increase building setback from the Petaluma River; and implement a
“Traffic Calming Plan” on Graylawn and Jess Avenues. The Final EIR
analyzed these revisions and concluded they eliminated or reduced several of
the potential significant impacts identified in the Draft EIR for the original
plan. Although the Planning Commission voted to recommend that the City
Council certify the EIR, it did not recommend approval of necessary zoning
amendments.
      On January 8, 2020, JCJIC submitted another reduced version of the
Project with 180 units in mostly three-story buildings except for the two-story
buildings in the areas adjacent to existing single-family homes (the Second




                                       4
Revision).3 Among other things, these changes were intended to reduce the
building footprint and increase the setback from the Petaluma River;
preserve two wetlands near the river and avoid development in the River
Plan Corridor; and preserve additional trees with a flood terrace design
adjustment. The changes would also reduce flood impacts and result in a
further 12 percent reduction in vehicle trips.
      On February 3, 2020, the City Council held a hearing on whether to
certify the EIR based on the Second Revision and approve the zoning
amendments. A City staff memo prepared for this hearing thoroughly
detailed the history of the Project, including the Planning Commission’s
consideration of the Final EIR and JCJIC’s appeal of the commission’s denial
of the proposed zoning amendments; the comments received on the Draft and
Final EIRs; the extent of JCJIC’s public outreach to better understand and
respond to neighborhood concerns; and the multiple revisions JCJIC made to
the Project in response to comments. The staff report concluded that the
changes in the Second Revision reduced impacts, reduced conflicts regarding
tree protection and wetlands preservation, and addressed the concerns that
had caused the Planning Commission to deny the zoning amendments. It
also noted the Second Revision was within the range of alternatives
addressed in the EIR and would not result in new or more substantial
impacts compared to prior versions.
      Meanwhile, earlier that afternoon, petitioners submitted a letter to the
City Council challenging numerous aspects of the Project’s CEQA review. As
relevant here, petitioners disputed the adequacy of the EIR’s special status




3    The Project site could have accommodated up to 282 units under the
Land Inventory referenced in the revised General Plan.
                                       5
species analysis and challenged the EIR’s failure to analyze emergency
evacuations.
      After several hours of deliberation and public comment, the City
Council voted to certify the EIR and to overturn the Planning Commission’s
denial of zoning amendments. The council subsequently approved the zoning
amendments by ordinance on February 24, 2020.
      Petitioners filed a petition for writ of mandate challenging the
adequacy of the EIR on a number of grounds, including the two raised here.
The trial court held a hearing and thereafter denied the petition in a detailed
45-page decision. After entry of judgment, petitioners timely appealed.
                                  Discussion
      A. CEQA Standard of Review
      “CEQA is a comprehensive scheme designed to provide long-term
protection to the environment.” (Mountain Lion Foundation v. Fish & Game
Com. (1997) 16 Cal.4th 105, 112.) “With narrow exceptions, CEQA requires
an EIR whenever a public agency proposes to approve or to carry out a project
that may have a significant effect on the environment.” (Laurel Heights
Improvement Assn. v. Regents of University of California (1988) 47 Cal.3d
376, 390 (Laurel Heights).) The fundamental purpose of an EIR is “to provide
public agencies and the public in general with detailed information about the
effect which a proposed project is likely to have on the environment; to list
ways in which the significant effects of such a project might be minimized;
and to indicate alternatives to such a project.” (§ 21061.) As such, the EIR is
an informational document that functions as “the primary means of achieving
the Legislature’s considered declaration that it is the policy of this state to
‘take all action necessary to protect, rehabilitate, and enhance the
environmental quality of the state.’ (§ 21001, subd. (a).)” (Laurel Heights, at


                                        6
p. 392; see generally Guidelines, § 15003, subd. (a)4 [“EIR requirement is the
heart of CEQA”].)
      The EIR serves as a “document of accountability” because it requires
certification or rejection by the responsible public officials. (Laurel Heights,
supra, 47 Cal.3d at p. 392.) “If CEQA is scrupulously followed, the public will
know the basis on which its responsible officials either approve or reject
environmentally significant action, and the public, being duly informed, can
respond accordingly to action with which it disagrees.” (Ibid.) Although
perfection in preparing the EIR is not required, the agency must reasonably
and in good faith discuss a project in detail sufficient to enable the public to
discern the “ ‘analytic route’ ” that the “ ‘agency traveled from evidence to
action.’ ” (Id. at p. 404; see Guidelines, § 15151; San Franciscans for Livable
Neighborhoods v. City and County of San Francisco (2018) 26 Cal.App.5th
596, 614.)
      In a mandate proceeding to review an agency’s decision for compliance
with CEQA, our role is to determine the EIR’s sufficiency as an informative
document; we do not pass upon the correctness of the agency’s environmental
determinations. (Laurel Heights, supra, 47 Cal.3d at p. 392.) Like the trial
court, we “review the administrative record to determine whether the agency
prejudicially abused its discretion.” (Save Our Peninsula Committee v.
Monterey County Bd. of Supervisors (2001) 87 Cal.App.4th 99, 116–117 (Save
Our Peninsula).) For purposes of CEQA, an abuse of discretion “is
established if the agency has not proceeded in a manner required by law or if
the determination or decision is not supported by substantial evidence.”



4    All references to “Guidelines” are to the state CEQA Guidelines, which
implement the provisions of CEQA and are set forth in the California Code of
Regulations, title 14, section 15000 et seq.
                                        7
(§ 21168.5; see Sierra Club v. State Bd. of Forestry (1994) 7 Cal.4th 1215,
1236.)
      CEQA regulations define substantial evidence as “enough relevant
information and reasonable inferences from this information that a fair
argument can be made to support a conclusion, even though other conclusions
might also be reached.” (Guidelines, § 15384, subd. (a).) Whether a fair
argument can be made requires an examination of “the whole record before
the lead agency.” (Ibid.) Substantial evidence includes “facts, reasonable
assumptions predicated upon facts, and expert opinion supported by facts”
(Guidelines, § 15384, subd. (b)), but cannot be established by “[a]rgument,
speculation, unsubstantiated opinion or narrative, evidence which is clearly
erroneous or inaccurate, or evidence of social or economic impacts which do
not contribute to or are not caused by physical impacts on the environment”
(Guidelines, § 15384, subd. (a)).
      The substantial evidence standard requires that we “ ‘resolve
reasonable doubts in favor of the administrative finding and decision’ ” and
refrain from weighing conflicting evidence and second guessing agency
determinations that a project’s adverse effects are or are not sufficiently
mitigated. (Laurel Heights, supra, 47 Cal.3d at pp. 392–393.) It is the
burden of the project opponents to prove the EIR is legally inadequate. (Save
Our Peninsula, supra, 87 Cal.App.4th at p. 117.)
      On appeal, petitioners contend the trial court erred and abused its
discretion in upholding the City’s certification of the EIR because, in their
view, the EIR failed to properly analyze the Project’s impacts on special
status species and on public safety in the event of an evacuation. We address
these claims in order.




                                        8
      B. The EIR Properly Analyzed Impacts to Special Status
         Species
      CEQA regulations contemplate that the physical conditions existing
when a Notice of Preparation is published “will normally constitute the
baseline physical conditions” used to describe the environmental setting and
to determine the significant effects of a proposed project. (Guidelines,
§ 15125, subd. (a).) Knowledge of the baseline conditions is “critical to the
assessment of environmental impacts,” and special emphasis is “placed on
environmental resources that are rare or unique to that region and would be
affected by the project.” (Guidelines, § 15125, subd. (c).) When an EIR
contains an inadequate description of the environmental setting for a project,
“a proper analysis of project impacts [is] impossible.” (Galante Vineyards v.
Monterey Peninsula Water Management Dist. (1997) 60 Cal.App.4th 1109,
1122 [invalidating EIR containing only passing references to surrounding
viticulture]; see Friends of the Eel River v. Sonoma County Water Agency
(2003) 108 Cal.App.4th 859, 873–875.)
      Here, the Notice of Preparation was issued in July 2007. As the
administrative record documents, the EIR contains a 70-page analysis
addressing potential impacts to biological resources on the Project site,
including special status species. The biological resources section of the EIR
was prepared by Booker Holton, an expert biologist, who investigated the
Project site following the Notice of Preparation and relied on a number of
sources—including the 2004 WRA Special Status Species Report, site visits,
various state and federal plant and wildlife databases, input from regulatory
agencies, arborist reports, vegetation mapping, and environmental
communities mapping of the site—to support his analysis.
      As defined in the EIR’s biological resources section, special status
species are “plants and animals legally protected under state and federal

                                        9
endangered species acts or other regulations, or those species that the
scientific community considers sufficiently rare to qualify for such listing.”
Based on WRA’s June 2009 mapping of seven different habitat types on the
Project site,5 the EIR detailed the following information concerning the
possible presence of special status plants and animals, and offered analyses
concerning the impact of Project activities on such species and the effect of
recommended mitigation measures.
             1. Special Status Plant Species
      The EIR described the existing conditions of the Project site as follows:
“No special status plants have a moderate or high potential to occur on the
Project site. This determination was based on the habitat types present on
the site, the known habitat requirements for those special status plants
potentially occurring in the general area, and the results of previous surveys
of the property. Furthermore, the highly disturbed nature of the site would
indicate that none are likely to be present.” (Fn. omitted.)
      In its impact analysis, the EIR concluded “the potential for the Project
to result in adverse impacts on special status plant species is less than
significant.” In so concluding, the EIR explained: “Potential special status
plant habitats in the Project area were evaluated in 2008 and cross-
referenced with [the California Natural Diversity Database] and [the
California Native Plant Society] lists of special status plants potentially
present in the region. Based on the habitat types present and other
knowledge of the site, special status plant species were determined to have
either low potential for being present, or were determined to be not present
at the Project site.”

5     The seven habitats are: non-native grassland; valley oak woodland;
riparian woodland; mixed woodland; seasonal wetlands; Petaluma River
(waters of the U.S.); and detention basin.
                                       10
      In light of this assessment, mitigation measures for the protection of
special status plants were deemed unnecessary and none was recommended.
            2. Special Status Birds
      The EIR described “a moderate to high potential of occurrence for
several special status bird species to occur in the Project area.” According to
the EIR, special status species that were likely to forage and/or nest in the
types of habitats located on the Project site included white-tailed kite, Allen’s
hummingbird, loggerhead shrike, salt marsh common yellowthroat,
California Ridgeway’s rail, and California black rail. Another state
endangered/federal threatened species that “may be present” on the site
included the yellow-billed cuckoo, while other “state Species of Special
Concern” that “could nest” in the Project site grasslands included “long-eared
owl, Purple martin, yellow warbler, yellow-breasted chat, yellow-billed
cuckoo, and Northern harrier.”
      In analyzing the Project’s impact, the EIR concluded: “Based on
existing habitat conditions, there is a moderate to high potential for
occurrence of four special status bird species and raptors to occur at the
Project site.” Specifically, “[t]rees along the Petaluma River could provide
suitable nesting habitat, and grasslands on the site provide suitable foraging
habitat for the White-Tailed Kite, a [California Department of Fish and
Wildlife] fully protected species. The Allen’s Hummingbird, a [U.S. Fish and
Wildlife Service] Species of Conservation Concern, are common breeding
species in riparian and scrub habitats, and may breed at the Project site
along Petaluma River. Grasslands and adjacent shrubs and riparian trees
within the Project site provide suitable foraging and nesting habitat for
Loggerhead Shrike, a [California Department of Fish and Wildlife] Species of
Special Concern and a federal Species of Conservation Concern. Salt marsh


                                       11
common yellowthroat, a federal Species of Conservation Concern and a
[California Department of Fish and Wildlife] Species of Concern, may nest
along Petaluma River in emergent vegetation or willows. Furthermore, the
oak and riparian woodlands that exist on three sides of the Project site also
provides suitable nesting habitat for several raptor species. [¶] Potentially
significant impacts to these bird species include nest and/or young
abandonment, resulting from grading or construction disturbance.”
Additionally, the impact analysis determined that “[w]hile project site
surveys did not find habitat suitable for area bat species, the 2017 arborist
study noted two trees with cavities” that “may provide suitable roosting
habitat for some bat species such as the pallid bat.”
      The EIR then recommended two measures “[t]o address the potential
for Project-related grading and construction activities to affect special status
bird species.” The first mitigation measure called for pre-construction
nesting surveys of trees in the Project site in the event grading or
construction is “scheduled during the nesting season of migratory birds
(February 1 through August 30)” and for implementation of specified
protection measures overseen by a qualified biologist in the event any active
nest is found. The second mitigation measure recommended pre-construction
tree roost surveys by a qualified biologist and other measures to protect bats
during all tree removal and vegetation management activities on the Project
site. The EIR determined these mitigation measures would “prevent harm to
special status bird and bat species” and would mitigate impacts to such
species “to a level of less than significant.”
             3. Special Status Fish, Reptile, and Amphibian Species
      Citing the California Natural Diversity Database, the EIR reported
that three special status fish species—Sacramento splittail, Central


                                         12
California Coast ESU steelhead trout, and Chinook salmon—are “known or
are suspected to occur in the reach of the Petaluma River that runs along the
northeastern edge of the Project site.”
      The EIR additionally addressed the possible presence of the California
Red-Legged Frog and the Western Pond Turtle, stating: “The assessment of
existing conditions determined that special status species habitat is unlikely
to occur on the uplands portion of the site that is proposed for development.”
Specifically, the uplands development portion provides “low potential” for
these species due to lack of “suitable aquatic habitat” for the turtle species
and “no suitable breeding habitat” for the frog species. However, the EIR
cited “[California Natural Diversity Database] 2013” in reporting recorded
occurrences of the frog species “within a three-mile radius of the site” and
cited the 2004 WRA Special Status Species Report for its conclusion that
“turtles may occasionally nest near the Project boundary.”
      In discussing the potential impacts of the Project on these special
status species, the EIR reported that the “Project’s proposed construction of a
river terrace expanding the banks of the River, as directed by the General
Plan, may result in both direct and indirect adverse effects.” In particular,
grading of the floodway terrace adjacent to the river and trimming and
clearing of vegetation along the riverbank “could result in the removal of
habitat for California red-legged frog and Western pond turtle.” Such Project
activities could also result in “degradation of special status fisheries habitat.”
Specifically, “[u]nintentional introduction of sediment into the water from
erosion or runoff has the potential to affect steelhead, green sturgeon and/or
the Sacramento splittail’s feeding rates and growth, increase mortality, cause
behavioral avoidance, and reduce macro-invertebrate prey populations,”
while unintended introduction into the water of petrochemicals associated


                                          13
with grading equipment “could injure or kill these fish populations and/or
their macro-invertebrate prey populations.”
      To address these impacts, the EIR made the following
recommendations. JCJIC “shall obtain all required authorizations from the
U.S. Army Corps, the [Regional Water Quality Control Board], the California
Department of Fish and Wildlife, and other regulatory agencies with
jurisdiction (as applicable) . . . . Copies of applicable permits shall be
obtained by the Project applicant and provided to the City of Petaluma prior
to grading, and the Project applicant shall implement all avoidance and
minimization measures as required by these agency authorizations.” For
example, the EIR explained, such agency permits and approvals would be
required before any dredged or fill material could be discharged into the
Petaluma River, and the Project applicant would be required to comply with
any terms and conditions imposed by the agencies for protection of Central
California Coast steelhead trout and other fish.
      In addition to all the avoidance and mitigation measures required by
the regulatory agencies, the EIR recommended the following four additional
mitigation measures to provide further protection: (1) to the extent feasible,
grading in the river area and vegetation removal must be limited to specific
dates in order to “avoid potential impacts to anadromous fish species and
nesting birds” and to avoid interference with “adult spawning migrations or
the outmigration of smolts”; (2) requiring a “qualified [U.S. Fish and Wildlife
Service]-approved biologist” to “conduct pre-construction surveys of all
ground disturbance areas within suitable habitats in the Project site to
determine if California red-legged frogs and Western pond turtles are
present” within 48 hours of the start of grading operations; (3) requiring the
biologist to work with the resource agencies to determine whether and to


                                        14
what extent relocation and/or exclusion buffers would be appropriate in the
event the special status frog or turtle species are detected; and
(4) implementing best management practices prior to and during
construction, as required and/or approved by the resource agencies, to protect
special status species and habitats, including active oversight and monitoring
of activities by a [U.S. Fish and Wildlife Service]-approved biologist with
“stop-work authority.”
      According to the EIR, implementation of all identified mitigation
measures “would reduce potential impacts of the proposed Project on special
status species and sensitive habitats to a level of less than significant. It is
anticipated that once construction of the Petaluma River terrace and the
[Habitat Mitigation Monitoring Plan] is complete, habitat for these species
will be restored and possibly increased as a result.”
            4. Analysis
      As the foregoing reflects, the EIR’s discussion of special status plant
and animal species drew not only from the 2004 WRA Special Status Species
Report, but also from information of the site’s environmental conditions
obtained by experts who conducted subsequent evaluations and site visits.6
After describing the habitats existing on the Project site, the EIR identified—
based on cross-referencing such habitats with the habitats of the special
status species listed in state and federal plant and animal databases and also


6     Apparently, the 2004 WRA Report did not include a survey for special
status species on 6.24 acres of the Project site, including the Petaluma River
and the riparian habitat along the river. The EIR, however, incorporated the
Habitat Mitigation Monitoring Plan as an appendix to address the concern
that the river terracing component of the Project “will unavoidably impact
certain biological resources along the Riverbanks including riparian and oak
woodland habitat.” The EIR incorporated the information from the
monitoring plan as part of its special status species analysis.
                                        15
based on other site-specific information—the special status species that occur
or might occur on the site and be impacted by the Project. All this resulted in
the EIR’s discussion of 11 special status animals with moderate to high
potential for occurrence on the Project site—including six bird species, three
fish species, one frog species, and one turtle species—plus the potential for
roosting on the site by some bat species. Thus, not only did the EIR base its
analysis on “facts, reasonable assumptions predicated upon facts, and expert
opinion supported by facts” (Guidelines, § 15384, subd. (b)), but it amply
demonstrated the “ ‘analytic route’ ” from such evidence to the action
recommended and ultimately taken. (Laurel Heights, supra, 47 Cal.3d at
p. 404.)
      Petitioners challenge the EIR as deficient because: (1) the City never
investigated the Project’s baseline conditions as of 2007 when the Notice of
Preparation was published, and the record contains no evidence of studies or
surveys for special status species at that point in time; (2) substantial
evidence does not support the EIR’s discussion of baseline conditions for
special status species; and (3) absent accurate and complete information on
the environmental setting, the EIR could not and did not adequately analyze
or mitigate the Project’s impacts on protected species. We are not persuaded.
      These claims are premised largely on the assumption that the
information in the 2004 WRA Special Status Species Report provided an
inadequate basis for evaluating the Project’s impact on special status species
because the report preceded the 2007 Notice of Preparation by three years
and was based on a site assessment conducted in 2001. As a preliminary
matter, we reject any suggestion that the 2004 report was based solely on a
2001 site survey. Notably, Appendix A to the report contained information
reflecting a comprehensive assessment of the potential presence of special


                                       16
status plant and animal species on the Project site based on WRA’s review of
the U.S. Fish and Wildlife Service “Official Species Lists for Cotati USGS
Quad (2004),” the California Department of Fish and Game “Natural
Diversity Data Base (2003),” “searches of the Cotati USGS Quad and
surrounding 9 Quads,” and the California Native Plant Society “electronic
inventory (2004).” And apart from the 2004 WRA Report, the EIR indicated
its analysis included updated database reviews in 2008, 2010, and 2013, and
was based on information gathered from site visits in 2009, 2016,7 and 2017.
      Petitioners insist that a study conducted at the time of the Notice of
Preparation is indispensable for setting the appropriate special status species
baseline. But they cite no authority suggesting that CEQA is violated where,
as here, the EIR’s analysis on the topic was drawn from site visits, studies,
and habitat evaluations that were undertaken both before and after the
Notice of Preparation. Petitioners do not contend the EIR’s description of the
existing conditions and habitats on the undeveloped Project site was
incomplete or otherwise flawed for purposes of assessing the presence of
special status species. As the California Supreme Court has explained,
“[n]either CEQA nor the CEQA Guidelines mandates a uniform, inflexible
rule for determination of the existing conditions baseline.” (Communities for
a Better Environment v. South Coast Air Quality Management Dist. (2010) 48
Cal.4th 310, 328; see Save Our Peninsula, supra, 87 Cal.App.4th at p. 125
[“the date for establishing baseline cannot be a rigid one”].) Agencies enjoy
the discretion to decide, in the first instance, how to realistically measure the
existing physical conditions without the proposed project (Communities for a
Better Environment, at p. 328), and the selection of a baseline will be upheld

7      JCJIC’s appellate briefing represents that this site visit actually
occurred in 2015 and that the EIR’s reference to 2016 was a typographical
error.
                                       17
when supported by substantial evidence (e.g., Citizens for East Shore Parks v.
State Lands Com. (2011) 202 Cal.App.4th 549, 562–563; Cherry Valley Pass
Acres & Neighbors v. City of Beaumont (2010) 190 Cal.App.4th 316, 336–337).
The record here demonstrates that substantial evidence supports the EIR’s
analysis of the special status species that were subject to the Project’s impact.
      Indeed, petitioners point to no evidence that the biological conditions
existing on the Project site in 2007 differed from those in 2004 when WRA
conducted its cross-referencing study, or in later years when updated plant
and wildlife databases were consulted. For example, no special status plant
species were reported in a 2008 evaluation of the plant habitats in the Project
area, or in a March 2009 vegetation mapping of the Project site, or in a June
2009 biological communities mapping.8 This was consistent with the 2004
WRA Report’s account that no special status plants had ever been observed
on the Project site.9 The information in the EIR also aligned with the
information contained in the 2008 EIR for General Plan 2025, which
encompassed the Project site and featured its own analysis of special status
plant and animal species for the broader Petaluma area.
      Moreover, when experts and regulatory agencies brought new
information to JCJIC’s attention, JCJIC responded by working with experts
and City staff to ensure that the EIR addressed such matters. Consequently,
the EIR addresses several special status species that were not mentioned in
the 2004 WRA Report. For example, in 2015 the City and regulatory

8     Petitioners suggest the March 2009 vegetation mapping and the June
2009 biological communities mapping are not in the EIR or in the record.
That is inaccurate.
9      The administrative record contains a September 7, 2004, document in
which WRA elaborated that “surveys conducted by Jones and Stokes in 1997
for the Corona Reach Specific Plan (which included the present Sid Commons
project area) resulted in no special status plants observed.”
                                       18
agencies alerted JCJIC of the need for additional evidence regarding on-site
fish species. This prompted an analysis that ultimately resulted in the EIR’s
evaluation that the Project’s grading and construction activities could result
in adverse effects to three fish species and inclusion of recommendations to
mitigate such effects.10 Additionally, a 2017 arborist study noted two trees
with cavities that may provide suitable roosting habitat for some bat species,
which led to the EIR’s inclusion of recommended mitigation measures to
protect bats during all tree removal and vegetation management activities on
the Project site.
      Despite a professed concern that the EIR inadequately addressed the
Project’s impact on plants and wildlife, petitioners suggest the foregoing
information is irrelevant because, among other things, no additional special
status species studies were conducted and because studies post-dating 2007
have no bearing on the site conditions existing in 2007. But again,
petitioners do not challenge the accuracy or completeness of the EIR’s
description of the Project site’s existing biological and habitat conditions; nor
do they point to anything indicating that such conditions were materially
different in 2007 for purposes of a special status species analysis. “The fact
that additional studies might be helpful does not mean that they are
required.” (Association of Irritated Residents v. County of Madera (2003) 107
Cal.App.4th 1383, 1396; Guidelines, § 15204, subd. (a).) And, if anything, the
EIR’s inclusion of the post-2007 information indicates that the EIR was
prepared with an eye toward “completeness” and “a good faith effort at full
disclosure.” (Guidelines, § 15151.)

10    Nothing in the record indicates continued concern on the part of the
regulatory agencies after the EIR addressed the identified informational
gaps.


                                       19
      Contrary to petitioners’ contention, San Joaquin Raptor/Wildlife
Rescue Center v. County of Stanislaus (1994) 27 Cal.App.4th 713 does not
compel a different conclusion. There, the EIR for a housing project was found
inadequate and misleading because it understated the significance of the
adjacent San Joaquin River, ignored a nearby wetland wildlife preserve, and
did not address whether wetland areas were on the project site, despite
comment letters flagging such concerns. (Id. at pp. 722–729.) Here, in
contrast, there is no evidence that the EIR omitted or inaccurately described
the material aspects of the biological conditions on or near the Project site,
and the EIR expressly took into account important information concerning
nearby habitats.
      Petitioners’ other authorities are likewise unavailing. In Madera
Oversight Coalition, Inc. v. County of Madera (2011) 199 Cal.App.4th 48
(Madera Oversight Coalition), the Notice of Preparation was issued in 2006
but the EIR’s traffic analysis included references to three different baselines,
one of which was a future baseline using traffic conditions forecast for the
year 2025. (Id. at pp. 59, 92–93.) After holding that lead agencies have no
discretion to adopt a baseline that uses conditions predicated to occur on a
date subsequent to an EIR’s certification (id. at pp. 89–90, 92), the Court of
Appeal remanded the matter with instructions to grant the petition for writ
of mandate as to the EIR’s traffic analysis because of its failure to clearly
identify the baseline used in analyzing the project’s impacts (id. at pp. 107–
108).11 In Save Our Peninsula, supra, 87 Cal.App.4th 99, the court rejected


11    The California Supreme Court disapproved Madera Oversight
Coalition, supra, 199 Cal.App.4th 48, insofar as it held “an agency may never
employ predicted future conditions as the sole baseline for analysis of a
project’s environmental impacts.” (Neighbors for Smart Rail v. Exposition
Metro Line Construction Authority (2013) 57 Cal.4th 439, 457.)
                                       20
an EIR’s baseline estimate of a property’s water usage that relied on “a
‘standard water demand factor for irrigated pastureland,’ ” because
substantial evidence did not show the property was in fact irrigated
pastureland. (Id. at p. 122.) Finally, in County of Amador v. El Dorado
County Water Agency (1999) 76 Cal.App.4th 931, the EIR for a project to
provide additional water for consumptive use was found inadequate for
purposes of determining the project’s impacts because, among other things, it
failed to adequately describe the baseline environment and historical
operations for pre-project water distribution. (Id. at pp. 941, 954–955.)
Unlike the EIRs in those cases, the EIR here did not purport to measure
impacts based on conditions that did not exist on the Project site or on
conditions that were forecasted to exist at some point in the distant future.
And as discussed, there is no indication that the site conditions documented
in the instant EIR were incorrectly or incompletely described for purposes of
a special status species analysis.
      Petitioners also contend the EIR’s references to studies and site visits
did not constitute substantial evidence supporting its special status species
analysis because such studies and visits were not included in the
administrative record and were not otherwise adequately documented, e.g.,
the names of the participants and descriptions of what took place are not
disclosed in the record. But the CEQA Guidelines make clear that factual
information in the EIR itself “may constitute substantial evidence in the
record to support the agency’s action on the project if its decision is later
challenged in court.” (Guidelines, §15121, subd. (c); see Karlson v. City of
Camarillo (1980) 100 Cal.App.3d 789, 801 [“EIRs constitute evidence”].)
Moreover, section 15148 of the Guidelines provides: “Preparation of EIRs is
dependent upon information from many sources, including engineering


                                        21
project reports and many scientific documents relating to environmental
features. These documents should be cited but not included in the EIR. The
EIR shall cite all documents used in its preparation including, where
possible, the page and section number of any technical reports which were
used as the basis for any statements in the EIR.” (Italics added.)
      Here it is unclear from the record whether the site visits cited in the
EIR resulted in the type of documents contemplated by section 15148 of the
Guidelines. But even assuming that to be the case, the EIR need not include
all the reports used in its preparation. (Guidelines, § 15148.) Thus, an
agency’s failure to disclose a consultant’s memo or to provide a
comprehensive summary of its underlying assumptions and data does not
necessarily render an EIR inadequate. And while “ ‘we must ensure strict
compliance with the procedures and mandates of [CEQA],’ ” we also must
remain “mindful of the purposes of the statute in deciding how strict to be in
interpreting the Guidelines.” (El Morro Community Assn. v. California Dept.
of Parks & Recreation (2004) 122 Cal.App.4th 1341, 1354 (El Morro).) In this
case, the EIR’s analysis incorporated the information gleaned from the site
visits and databases and generally identified the source and date of such
information.
      Moreover, the City provided an extended public review and comment
period for the Draft EIR from March 1 to May 21, 2018, affording petitioners
an ample opportunity to request the background details of the identified site
visits. In El Morro, supra, 122 Cal.App.4th 1341, for example, when the
petitioner complained of the draft EIR’s failure to specifically reference each
of its supporting technical reports, the agency responded with a list of the
reports and advised the petitioner the reports were available for public
review in the agency’s office. (Id. at p. 1353.) Here, however, petitioners first


                                       22
raised their complaint just hours before the City Council’s February 3, 2020,
hearing on the Final EIR, which did not allow the City to respond in a similar
manner.
      In sum, petitioners fail to show that the EIR was rendered legally
inadequate simply because no special status species analysis was conducted
in 2007. (See Save Our Peninsula, supra, 87 Cal.App.4th at p. 117.) As the
EIR explains, its special status species analysis was drawn from site visits,
studies, and habitat evaluations that were undertaken both before and after
the Notice of Preparation, and there is no indication the analysis was flawed
due to material changes in the on-site habitats over the time period at issue.
Thus, the EIR’s analysis and the information upon which it relied allowed for
intelligent decisionmaking concerning the Project’s impacts on the identified
special status bird and bat species that might forage, roost, or nest on the
site, as well as its impacts on special status fisheries habitat and on special
status turtle and frog species.
      Having rejected the claimed inadequacy of the EIR’s special status
species analysis, we reject petitioners’ further contention that the EIR could
not and did not offer recommendations that would adequately mitigate the
Project’s impacts on these protected species.
      C. The EIR Properly Analyzed Public Safety Impacts Relating
         to Emergencies
      In accordance with CEQA, CEQA Guidelines, the City’s plans and
policies, and agency and professional standards, the EIR acknowledged the
Project’s impact would be considered significant if the Project would, as
indicated in Appendix G of the Guidelines,12 “[i]mpair implementation of or


12    Appendix G of the Guidelines contains a sample checklist of
environmental considerations that lead agencies may use to assess a project’s
impact.
                                       23
physically interfere with an adopted emergency response plan or emergency
evacuation plan.” (Italics added.)
      The EIR surveyed the applicable regulatory landscape and highlighted
the City’s adoption of the “2013 California Fire Code,” which incorporates the
“2012 Edition of the International Fire Code.” The EIR identified the
following emergency-related code provisions relevant to the proposed Project:
“D103.3—Turning Radius. The minimum turning radius shall be
determined by the Fire Code Official or as approved by local standards.
[¶] D103.4—Dead Ends. Dead-end fire apparatus access roads in excess of
one hundred fifty feet (150’) (45.720 m) shall be provided with width and
turnaround provisions in accordance with the local agency requirements for
public streets or as approved by local standards. [¶] D106.1—Projects
Having More Than Fifty (50) Dwelling Units. Multiple-family
residential projects having more than fifty (50) dwelling units shall be
provided with two (2) separate and approved fire apparatus access roads.”
      In view of these code provisions, the Draft EIR had proposed emergency
access to the Project site via existing Graylawn Avenue, with EVA
(Emergency Vehicle Access) at Bernice Court and the creation of an at-grade
crossing over railroad tracks (the Shasta Avenue extension). But the Final
EIR proposed to eliminate the at-grade rail crossing in response to concerns
that the crossing “would substantially increase roadway hazards and hazards
for emergency vehicles accessing the Project site” and generate other
undesirable impacts and complications. Instead, the Final EIR explained
that “[t]wo driveway connections are proposed to connect the Project to
Graylawn Avenue” and, as proposed in the Draft EIR, Bernice Court would
provide “a secondary means of emergency access to the site.” The Bernice
Court connection would provide emergency vehicle access “designed to meet


                                      24
all fire apparatus, turning radius and turnaround requirements of the
Petaluma Fire Code.”
      Significantly, the EIR reported that “[t]he Petaluma Fire Department
has reviewed this proposed EVA route and found it to provide acceptable
emergency access to the site.” Moreover, the EIR explained, the “EVA design
shall also meet additional recommendations of the City Fire Marshal to
prohibit parking and other obstructions, and to ensure that the Bernice Court
EVA is continuously available for emergency use (e.g., bollards, red curb or
red pavement striping, no-parking signage, etc.). Final EVA design
measures, including specific design details demonstrating these requirements
will be provided and reviewed pursuant to the [Site Plan and Architectural
Review] process and subject to review and approval by the Fire Marshal.” In
light of this analysis, the EIR determined the public safety/emergency access
impacts of the Project were “Less than Significant.” All this amply supported
the EIR’s conclusion that the Project would not “[i]mpair implementation of
or physically interfere with an adopted emergency response plan or
emergency evacuation plan.” (Guidelines, Appendix G, italics added.)
      Notably, petitioners fail to identify any other adopted emergency
response or emergency evacuation plans that required EIR analysis. Instead,
they cite to a CEQA guideline providing that an EIR “should evaluate any
potentially significant direct, indirect, or cumulative environmental impacts
of locating development in areas susceptible to hazardous conditions (e.g.,
floodplains, coastlines, wildfire risk areas), including both short-term and
long-term conditions, as identified in authoritative hazard maps, risk
assessments or in land use plans addressing such hazards areas.”
(Guidelines, § 15126.2, subd. (a).) In petitioners’ view, the EIR was legally
deficient because it omitted an analysis of egress and evacuation safety even


                                      25
though numerous current and former neighbors of the site submitted public
comment sharing their experiences with flooding and grass fires in the area.
      Petitioners also cite to Professor Thomas Cova’s submission of a one-
page letter less than a week before the City Council’s February 3, 2020,
hearing on the Final EIR. In his letter, Professor Cova described himself as a
“National Evacuation Expert” and opined that the Project may have
significant public safety impacts in the event residents moving into the
planned Sid Commons Apartments and residents from the neighboring Oak
Creek Apartments have to evacuate from hazardous events such as “flooding
along the Petaluma River, earthquakes, fire or a railway hazardous materials
spill.” Noting that all such residents will be forced to use the same street for
evacuations, Professor Cova called for further study of the impact of
additional development.
      Even assuming, generously, that the submissions from the public and
from Professor Cova provided evidence of a potential public safety impact as
contemplated in section 15126.2 of the CEQA Guidelines, we may not
reweigh conflicting evidence, and such submissions provide no basis for
setting aside the City’s certification of the EIR. (See Laurel Heights, supra,
47 Cal.3d at p. 393.) Rather, petitioners bear the burden of proving the EIR
is legally inadequate. (Save Our Peninsula, supra, 87 Cal.App.4th at p. 117.)
      Our review of the EIR and administrative record discloses no cause for
reversal. Case law establishes that an agency may rely on the expertise of its
staff to determine that a project will not have a significant impact. (Gentry v.
City of Murrieta (1995) 36 Cal.App.4th 1359, 1379–1380 [upholding
sufficiency of agency’s initial study].) Here, a City staff memo prepared for
the February 3, 2020, hearing corroborated the public safety analysis in the
EIR. In addressing public concern that “floodwaters within Graylawn and


                                       26
Jess Avenues would interfere with evacuation in the event of a 100-year
flood,” the staff memo highlighted the point that the “Project does not propose
any development within the regulatory floodplain of the Petaluma River. All
development associated with the Sid Commons Apartment Project, including
access roads and infrastructure are located outside of the 100-year
floodplain.” This analysis was consistent with a FEMA floodplains mapping
featured in the Final EIR showing that key access roadways were located
outside the 100-year floodplain.13
      The staff memo also reflected information from the City’s Assistant
Fire Chief, who serves as “emergency operations manager for the City’s
Emergency Operations Center.” According to the memo, the Assistant Fire
Chief confirmed that “the Fire Department does not have significant flood or
fire access/egress concerns with development above the 100-year floodplain at
the site. He stated that if Graylawn Avenue were to be impacted by

13     The staff memo noted in more detail that the FEMA mapping had
differed from the hydrology maps presented in the Draft EIR which showed
“inundation of the Graylawn Avenue street section in a 100-year flood event,”
and that this discrepancy generated a Planning Commission “query
regarding the depth of floodwaters anticipated on Graylawn Avenue.” The
memo then explained that subsequent conversations between the City
Engineer and the hydrologist who prepared the modeling work on behalf of
the City “led to the finding that the project modeling (FEIR Figures 4-3
through 4-8) did not account for recent completion of the Payran area flood
work and its impact of removing from the floodplain the area that FEMA
designates as Zone A99 on its current mapping (FEIR Figure 4-2).” As
explained in the Final EIR, “[t]he A99 designation is for areas that have
received substantial flood improvements, but where flood control projects are
not yet complete or not yet accounted for in FEMA mapping.” Thus, the staff
memo concluded, “consistent with the FEMA mapping, Graylawn and Jess
Avenues, as well as properties within the A99 Zone remain outside of the 100-
year floodplain, both in the current condition and after the upstream
terracing and cumulative upstream terracing with detention directed by the
General Plan.” (Italics added.)
                                      27
floodwaters in the future, tall/heavy vehicles and boats would be available for
rescue/evacuations. Additionally, the area is not in the City’s ‘High Fire
Severity Zone’ where large rapid fire development potential exits [sic]. While
there are empty fields nearby that could pose a hazard of fire spread, he
notes, these areas are on level ground with light fuels and any fire in the
fields or spread to any structures nearby would likely require an evacuation
of only impacted buildings, not the entire complex. The Fire Marshal’s
acceptance of the EVA at Bernice Court as the second point of access will
provide adequate access in the case of an emergency.”14 (Italics added.)
      Relying on Sierra Watch v. County of Placer (2021) 69 Cal.App.5th 86,
petitioners characterize the City staff memo as a post-EIR analysis that is
insufficient to remedy the EIR’s omission of a required public safety
discussion of evacuation impacts. Sierra Watch involved an EIR for a new
resort with 850 lodging units, 30,000 square feet of commercial space, over
3,000 parking spaces, and housing for up to 300 employees on approximately
94 acres in Olympic Valley near Lake Tahoe. (Id. at p. 92.) There, the
petitioner challenged the adequacy of the EIR because, among other things,
its discussion of the environmental setting did not sufficiently acknowledge
the proximity and uniqueness of Lake Tahoe. (Id. at p. 96.) The Court of
Appeal agreed, observing that the EIR “offered only one parenthetical
reference to Lake Tahoe” without addressing the lake’s importance, its
characteristics, or its current condition. (Ibid.) Nor did the EIR consider the
impact of the project’s generation of an additional 23,842 vehicle miles
traveled (VMT) per day on the clarity of the lake and the air quality of the


14   Although petitioners are correct that the City staff memo does not
mention when the Assistant Fire Chief made his statements to staff, the
administrative record contains documentation that the statements were
made in an email to staff dated January 14, 2020.
                                      28
lake basin. (Id. at pp. 97–102.) Although the county eventually analyzed the
impact of the additional VMT a few days before certifying the EIR (id. at
p. 102), the Court of Appeal concluded the analysis came far too late to
permit informed decisionmaking (id. at p. 103).
       Sierra Watch offers no parallel to the situation here. As recounted
above, the EIR identified the relevant provisions in the City’s emergency
response plan and took into account specific information about the Project
site and the actual threat of flood or fire at the site. Drawing from such
information, the EIR then considered whether the Project would “[i]mpair
implementation of or physically interfere with an adopted emergency
response plan or emergency evacuation plan” (Guidelines, Appendix G, italics
added) and concluded it would not. This was sufficient to demonstrate the
analytic route from specific underlying evidence to the ultimate conclusion.
(Laurel Heights, supra, 47 Cal.3d at p. 404.) Moreover, even though the City
had not adopted an emergency evacuation plan, the City staff memo
acknowledged the public concern over potential flood or fire evacuations.
Staff spoke with the City’s Assistant Fire Chief and reported his assurance
that the City Fire Department did not have significant flood “access/egress
concerns” because the proposed development was situated above the 100-year
floodplain and because “tall/heavy vehicles and boats would be available for
rescue/evacuations” in the event of future floodwaters on Graylawn Avenue.
The memo also documented the City’s Assistant Fire Chief’s confirmation
that the Fire Department had no significant fire-related “access/egress
concerns” because the area was not within the City’s “ ‘High Fire Severity
Zone’ ” where large rapid fire development potential exists. Thus, the staff
memo provides additional evidence supporting the City’s certification of the
EIR.


                                       29
         In short, petitioners have not met their burden of proving any
inadequacy of the EIR with regard to its analysis of public safety impacts
relating to emergencies. (Save Our Peninsula, supra, 87 Cal.App.4th at
p. 117.)
                                                  Disposition
         The judgment is affirmed. Costs on appeal are awarded to real party in
interest.




                                                        _________________________
                                                        Fujisaki, J.



WE CONCUR:


_________________________
Tucher, P.J.



_________________________
Rodríguez, J.




Save N. Petaluma Rivers & Wetlands et al. v. City of Petaluma (A163192)




                                                           30